DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 02/20/2019. It is noted, however, that applicant has not filed a certified copy of the DE102019104284 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:
- Claim 10 states “a base unit”, “a drivable pipe robot”, “a pivot arm”, “a longitudinal axis”, “a camera”, “a viewing direction” and “a control device”.  This should be written as “the base unit”, “the drivable pipe robot”, “the pivot arm”, “the longitudinal axis”, “the camera”, “the viewing direction” and “the control device”.  

  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spering (US 20140142844) in view of Hunger (DE 202013007512; English machine translation provided by the Examiner).
Regarding claim 1, Spering teaches a device (3; Figures 1-2) for mapping an inlet (8/9; Figures 1-2) into a tubular pipe (2; Figures 1-2), the device comprising: 
a pipe robot (3; Figures 1-2) including a base unit (portion of vehicle 3 that contains the wheels; See Figures 1-2) including a chassis (portion of vehicle 3 that contains the wheels; See Figures 1-2) configured for driving in the tubular pipe (the wheels of the vehicle 3 permits the vehicle to be driven within the pipe 2; [0024]),
 a pivot arm (4; Figures 1-2) arranged at the base unit (See Figures 1-2; [0038]), 
an indicator (10; Figures 1-2) arranged at the pivot arm (the tool head 10 is arranged on arm 4; See Figures 1-2; [0043]), 
a camera ([0043]) arranged at the pivot arm (4; [0043]) with a viewing direction (the image captured by the camera, as demonstrated in element 14 of the display 13, demonstrates that the view direction of the camera is towards the tool 10; See Figure 4) towards the indicator (10; Figures 1-2), 
a control device (data processing unit and display 13; [0010, 0015-0017, 0020-0021, 0038-0040, 0043 and 0045-0046]; Figure 4); and 
a conductor (6; Figures 1-2) arranged between the control device (cable 6 connects the vehicle 3 to the display 13 and the data processing unit; [0010, 0015-0017, 0020-0021, 0038-0040, 0043 and 0045-0046]) and the base unit (portion of vehicle 3 that contains the wheels; See Figures 1-2) and configured to transmit control signals of the control unit for positioning the base unit in the pipe (the conductor will control the positioning the vehicle 3, the position of the arm 4 and the tool 10 through the use of display 13 an the data processing unit; therefore, control signals are sent to position the vehicle 3 along with the arm 4 and the tool 10 at the desired location; [0010, 0015-0017, 0020-0021, 0038-0040, 0043 and 0045-0046]), for pivoting the pivot arm about a longitudinal axis of the base unit (the conductor  sends control signals through the use of the display 13 and the data processing unit to place the arm at a desired location, i.e. pivoting the pivot arm about a longitudinal axis; [0046]) and for pivoting the indicator relative to the inlet ([0046]) and configured to transmit an original image ([0043]) of the indicator (10) that is captured by the camera ([0043]) to the control device (the image captured by the camera is seen in display 13; [0043]), and a position sensor ([0028]).
Spering teaches the position sensor and the camera but does not expressly teach wherein the camera includes a position sensor configured to detect an original angle between earth gravity and the viewing direction.
However, Hunger teaches the camera (24; [0034]; Figure 1) includes a position sensor (20; Figure 1) configured to detect an original angle ([0006, 0017-0018, 0034]) between earth gravity ([0006, 0017-0018, 0034]) and the viewing direction ([0006, 0017-0018, 0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Hunger’s position sensor included in Spering’s camera and associated function in order to align an image from the camera in the correct position, thus obtaining the desired image capture when the system is performing (See Hunger [0006, 0017-0018, 0034]).

Regarding claim 2, the combination of Spering and Hunger teaches wherein the camera ([0043]: Spering and 24; [0034]; Figure 1: Hunger) is pivotably arranged ([0005-0006, 0034]: Hunger) at the pivot arm (4; [0043]; Figures 1-2: Spering).

Regarding claim 3, the combination of Spering and Hunger teach wherein the position sensor (Hunger - [0018]) includes a rate of turn sensor (Hunger - [0018]). 

Regarding claim 5, Spering teaches wherein the indicator (10; Figures 1-2) is a milling head ([0005-0006 and 0043]).

Regarding claim 6, Spering teaches a method for mapping ([0006]) an inlet (8/9; Figures 1-2) into a tubular pipe (2; Figures 1-2), the method comprising:
 Positioning ([0006, 0038]; Figures 1-2) a base unit (portion of vehicle 3 that contains the wheels; See Figures 1-2) of a drivable pipe robot (3; Figures 1-2) in the tubular pipe (the wheels of the vehicle 3 permits the vehicle to be driven within the pipe 2; [0024]);
  9 /12Docket No.: SPE001 pivoting (the conductor  sends control signals through the use of the display 13 and the data processing unit to place the arm at a desired location, i.e. pivoting the pivot arm about a longitudinal axis; [0046]) a pivot arm (4; Figure 1-2) arranged at the base unit (See Figures 1-2; [0038]) about a longitudinal axis (the conductor  sends control signals through the use of the display 13 and the data processing unit to place the arm at a desired location, i.e. pivoting the pivot arm about a longitudinal axis; [0046]) of the base unit (See Figures 1-2; [0038]) so that an indicator (10; Figures 1-2) arranged at the pivot arm (See Figure 1-2; [0043]) indicates the inlet (See Figures 1-2);
 capturing (the image captured by the camera is seen in display 13; [0043]) an original image ([0043]) of the indicator (10) with a camera ([0043]) with a viewing direction towards the indicator (the camera captures an image of the indicator 10 in the inlet; thus the viewing direction is of the indicator; See Figures 1-2 and 4) wherein the camera ([0043]) is arranged at the pivot arm (4; [0043]); 
transmitting the original image ([0043]; Figure 4) from the camera ([0043]) to a control device (the image captured by the camera is seen in display 13; i.e. control device; thus it is transmitted; [0043]) of the drivable pipe robot (3);
and a position sensor ([0028]). 
Spering teaches the viewing direction of the camera and the control device but does not expressly teach capturing an original angle between earth gravity and the viewing direction with a position sensor; and transmitting the original angle from the position sensor to the control device.
However, Hunger teaches capturing an original angle ([0006, 0017-0018, 0034]) between earth gravity ([0006, 0017-0018, 0034]) and the viewing direction ([0006, 0017-0018, 0034]) with a position sensor (20; Figure 1); and transmitting the original angle ([0021, 0039]) from the position sensor (20) to the control device ([0021, 0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Hunger’s position sensor included in Spering’s camera and associated function in order to align an image from the camera in the correct position, thus obtaining the desired image capture when the system is performing (See Hunger [0006, 0017-0018, 0034]).

Regarding claim 7, the combination of Spering and Hunger teaches storing (if data, including the original angle, is transmitted, then it will be stored/saved at some instant in time; [0021, 0039]: Hunger) the original angle ([0021, 0039]: Hunger) in the control device ([0021, 0039]: Hunger).

Regarding claim 8, the combination of Spering and Hunger teaches transmitting the original angle ([0021, 0039]: Hunger) to the control device ([0021, 0039]: Hunger) at an edge of the original image ([0043]; See Figure 4: Spering).

Regarding claim 10, the combination of Spering and Hunger teaches a method for opening an inlet ([0023, 0043, 0046]: Spering) into a tubular pipe (2; Figure 1-2 and 4: Spering) repaired with a liner ([0039, 0043, 0046] : Spering), the method comprising:
 initially mapping the inlet according to the method according to claim 7 (See the rejection of claim 7 above);
 positioning a base unit ([0006, 0038]; Figures 1-2: Spering) of a drivable pipe robot (3; Figures 1-2: Spering) in the pipe (the wheels of the vehicle 3 permits the vehicle to be driven within the pipe 2; [0024]: Spering); 
pivoting (the conductor  sends control signals through the use of the display 13 and the data processing unit to place the arm at a desired location, i.e. pivoting the pivot arm about a longitudinal axis; [0046]: Spering) a pivot arm (4; Figure 1-2: Spering) arranged at the base unit (See Figures 1-2; [0038]: Spering) about a longitudinal axis of the base unit (the conductor  sends control signals through the use of the display 13 and the data processing unit to place the arm at a desired location, i.e. pivoting the pivot arm about a longitudinal axis; [0046]: Spering) so that a milling head (10; [0023, 0043, 0046]: Spering) arranged at the pivot arm (4: Spering) opens the liner ([0039, 0043, 0046]: Spering) at the inlet ([0023, 0043, 0046]: Spering); 
capturing (the image captured by the camera is seen in display 13; [0043]: Spering) an image ([0043]: Spering) of the milling head (10: Spering) with a camera ([0043]: Spering) with a viewing direction towards the milling head (the camera captures an image of the milling head 10 in the inlet; thus the viewing direction is of the indicator; See Figures 1-2 and 4: Spering) wherein the camera ([0043]: Spering) is arranged at the pivot arm (4; [0043]: Spering);
 transmitting the image ([0043]; Figure 4: Spering) from the camera ([0043]: Spering) to a control device (the image captured by the camera is seen in display 13; i.e. control device; thus it is transmitted; [0043]: Spering) of the drivable pipe robot (3: Spering);
 detecting an angle ([0006, 0017-0018, 0034]: Hunger) between earth gravity ([0006, 0017-0018, 0034]: Hunger) and the viewing direction ([0006, 0017-0018, 0034]: Hunger) with the position sensor (20; Figure 1: Hunger and [0028]: Spering);
transmitting the angle ([0021, 0039]: Hunger) from the position sensor (20: Hunger and [0028]: Spering) to the control device ([0021, 0039]: Hunger); and  
10 /12Docket No.: SPE001determining a deviation of the angle from the original angle (a change in position will result in a deviation in angle measurements from the position sensor 20; this data is obtained and determined by the control station; [0005, 0018, 0021, 0034, 0039]: Hunger) by the control device ([0021, 0039]: Hunger).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Spering and Hunger in further view of Zhu et al. (CN 105090679; English machine translation provided by the Examiner; hereinafter “Zhu”).
Regarding claim 4, Spering teaches determining the distance traveled by the pipe robot (distance is measured through the use of the cable 6; [0038]).
The combination of Spering and Hunger teaches measuring the distance and the viewing direction of the camera but does not expressly teach a distance sensor oriented in the viewing direction and arranged at the camera.
However, Zhu teaches a distance sensor (503; Figures 2 and 6) oriented in the viewing direction ([0057]; See Figures 2 and 6) and arranged at the camera ([0057]; See Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhu’s distance sensor arranged at Spering and Hunger’s camera in order to measure the distance travelled by the device in an automated manner rather, thus reducing any sort of human prone error; this increases the reliability and performance of the apparatus.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Spering and Hunger in further view of Olsson et al. (US 9,927,368; hereinafter “Olsson”).
Regarding claim 9, the combination of Spering and Hunger teaches the control device, the original image and the original angle but does not expressly teach rotating the original image in the control device about the original angle so that the earth gravity is oriented vertical in a representation of the original image.
However, Olsson teaches rotating the original image (Column 7, Lines 48-64; Column 8, Lines 15-31; Column 9, Lines 8-24; Figure 3) in the control device (202; Column 7, Lines 48-64; Column 8, Lines 15-31; Column 9, Lines 8-24) about the original angle (θ; Column 7, Lines 48-64; Column 8, Lines 15-31; Column 9, Lines 8-24; Figure 3) so that the earth gravity is oriented vertical (Column 7, Lines 48-64; Column 8, Lines 15-31; Column 9, Lines 8-24; Figure 3) in a representation of the original image (Column 7, Lines 48-64; Column 8, Lines 15-31; Column 9, Lines 8-24; Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Olsson’s image rotation about the original angle performed on Spering and Hunger’s original image as it is desirable to orient the video such that the displayed images more closely approximate a level, upright viewing orientation in the instance that the camera records images/video at a non-vertical angle (See Olsson Column 1, Lines 25-41). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856